Name: Commission Regulation (EEC) No 966/77 of 4 May 1977 amending for the fourth time Regulation (EEC) No 2805/73 as regards the maximum sulphur dioxide content of certain white quality wines
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  trade;  food technology;  health
 Date Published: nan

 6. 5 . 77 Official Journal of the European Communities No L 115/7 COMMISSION REGULATION (EEC) No 966/77 of 4 May 1977 amending for the fourth time Regulation (EEC) No 2805/73 as regards the maximum sulphur dioxide content of certain white quality wines quality wines produced in specified regions and of imported white quality wines ; Whereas there should be added to the list of white quality wines psr certain German wines in respect of which technical problems may arise as regards prepara ­ tion and preservation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine (*), as last amended by Regulation (EEC) No 528/77 (2), and in particular Article 26a (3) thereof, Whereas Article 26a ( 1 ) thereof provides for the possi ­ bility of raising the maximum sulphur dioxide content to 400 mg/ 1 for certain white quality wines produced in specified regions and for certain imported white quality wines having special character ­ istics of production and preparation ; Whereas, by Commission Regulation (EEC) No 2805/73 of 12 October 1973 determining a list of white quality wines produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973 (3), as last amended by Regulation (EEC) No 1455/76 (4), the Commission drew up a list of white HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2805/73, point (o) is amended to read as follows : '(o) German wines having the right to the name Auslese 1975 and 1976'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1977. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 99, 5 . 5 . 1970 , p . 1 . (2 ) OJ No L 69, 16 . 3 . 1977, p . 1 . O OJ No L 289, 16 . 10 . 1973 , p . 21 . (&lt;) OJ No L 163, 24 . 6 . 1976, p . 12 .